DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
Claim Status
As of the Office Action dated January 25, 2021 claims 1-5, 7-11 and 13-17 were pending and claims 1-5, 7-11 and 13-17 stood rejected.  Claims 1, 7 and 13 have been amended.  No claims have been added or cancelled.  Claims 1-5, 7-11 and 13-17 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-5, 7-11 and 13-17 has been fully considered and is persuasive.  A review was performed by the quality department of the USPTO which informed Examiner through Examiner’s Supervisor that the 101 rejection should be withdrawn with no reasons given.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 102 (e) rejection of claims 1-5, 7-11 and 13-17 has been fully considered but is not persuasive.  Applicant has considered in detail only one paragraph of Devaraj that was cited with regard to the limitations of "receiving, using a firewall server positioned between an advertisement network that includes a hardware processor, a first advertisement call for publishing content on a first web page in which an advertising device inserted redirection instructions that cause the first advertisement call to be transmitted to the firewall server prior to transmitting the first advertisement call to the advertisement server for obtaining the advertisement for publishing on the first web page" and "receiving, using the hardware processor, a second advertisement call for publishing content on a second web page in which the advertising device inserted redirection instructions that cause the second advertisement call to be transmitted to the server prior to transmitting the second advertisement call to the advertisement server for obtaining the advertisement for publishing on the second web page" (pages 15 and 16 of remarks).  Devaraj in paragraph 0015 discloses the evaluation of the quality of web-based properties and includes receiving an advertisement request from a web-based property. A quality score is assigned or modified based on at least one quality indicating data item which is then stored in association with the web-based property.  Paragraph 0030 teaches that the quality score is based on information gathered during a crawl of the web-based property and may include keywords extracted from the web-based property along with contextual information that may comprise filtering information, page context information and/or one or more sensitivity scores.  Paragraph 0031 teaches that the keywords and contextual information may be delivered to a front-end service that in conjunction with an online 
With regard to Applicant’s further argument on pages 17 through 20 of remarks Examiner views this as nothing more than a restatement of the remarks on pages 15 and 16.  Applicant does not clearly elaborate on why Devaraj does not provide what can be viewed as redirection instructions particularly in light of the fact that Applicant is not using the common meaning for the term redirect and in light of the fact that Examiner has elaborated at length with regard to the what the broadest reasonable interpretation 
Claim Interpretation
The terms “advertising network” can be found in the disclosure at paragraphs 0003, 0004, 0030, 0033, 0039-0041, 0050 and Figures 1-3.  As no particular definition of an advertising network is present nothing within the disclosure can be viewed as providing a controlling definition for the term.  From the standpoint of a computer architecture a network is simply a collection of two or more devices that can communicate with each other.  Because from the standpoint of programmed computers 
The claims recite the term “redirection” or some form of the term redirect.  While the communication shown in Figure 3 between elements 310 and 330 can be viewed as a form of redirection the operation where the firewall component 340 sends a message back to the ad network 330 cannot be viewed as a true redirection.  The message http://failbackurl does not meet the common definition of a redirection as the ad network 330 does not actually use this pseudo URL to go to a website titled “failbackurl” but merely treats this as a message to serve a different advertisement on the web page per paragraph 0052.  Therefore for purposes of claim interpretation the language of claim 1 (with similar language in claims 7 and 13) “includes an indication that the second advertisement call…” will simply read as sending a message to an advertisement network.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5, 7-11 and 13-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Devaraj et al. (U.S. Patent PG Publication 2010/0250331, hereinafter referred to as Devaraj).
As per claims 1, 7 and 13
Devaraj receiving, using a firewall component positioned between an advertisement network that one or more advertisement calls originated and an advertisement server that publishes one or more corresponding advertisements to a web page, wherein the firewall component that includes a hardware processor, a first redirected advertisement call for publishing content an advertisement on a first web page on a publisher device, wherein the first redirected advertisement call includes redirection instructions that cause the first redirected advertisement call to be transmitted to the firewall component server prior to transmitting the first redirected advertisement call to the advertisement server for obtaining the advertisement for publishing on the first web page (0015, 0031, 0039-0041, 0050)
Devaraj discloses determining, using the hardware processor, that the first web page belongs to a first pre-defined group of web pages from a rating database that divides web pages into pre-defined groups of web pages (0025, 0040, 0050-0051)
Devaraj discloses wherein the first pre-defined group of web pages includes at least one of a plurality of web pages (0040-0041, 0043, 0047)

Devaraj discloses determining, using the hardware processor, whether to transmit the first redirected advertisement call to the advertisement server for publishing the advertisement on the first web page or back to the advertisement network based at least in part on the first historical page information that corresponds to the first pre-defined group of web pages (0042-0043, 0047-0048, 0052)
Devaraj discloses in response to determining that the first redirected advertisement call should be transmitted to the advertisement server based on the historical page information, transmitting, using the hardware processor, the call to the advertisement server for publishing the content on the first web page (0042-0043, 0047-0048, 0052)
Devaraj discloses receiving, using the hardware processor, a second redirected advertisement call for publishing the advertisement on a second web page on a publisher device, wherein the first redirected advertisement call includes redirection instructions that cause the second redirected advertisement call to be transmitted to the firewall component prior to transmitting the second redirected advertisement call to the advertisement server for obtaining the advertisement for publishing on the second web page (0015, 0031, 0039-0041, 0050)
Devaraj discloses determining, using the hardware processor, that the second web page belongs to a second pre-defined group of web pages from the rating database that divides web pages into pre-defined groups of web pages (0025, 0040, 
Devaraj discloses generating, using the hardware processor, second historical page information corresponding to the second pre-defined group of web pages (0026, 0030-0031, 0033, 0043, 0058-0059)
Devaraj discloses determining, using the hardware processor, whether to transmit the second advertisement call to the advertisement server for publishing the advertisement on the first web page or back to the advertisement network based at least in part on the second historical page information that corresponds to the second pre-defined group of web pages (0042-0043, 0047-0048, 0052)
Devaraj discloses in response to determining that the second advertisement call should not be transmitted to the advertisement server and should be transmitted back to the advertisement network based on the second historical page information, transmitting, using the hardware processor, the second redirected advertisement call back to the advertisement network, wherein the second redirected advertisement call is modified to include an indication that the second redirected advertisement call was redirected due to the second historical page information that corresponds to the second pre-defined group of web pages and wherein the second redirected advertisement call is made available for publishing the advertisement on another web page (0045, 0047, 0052 0057)
As per claims 2, 8 and 14
Devaraj discloses wherein the first and the second redirected advertisement calls each include one or more advertisement parameters and wherein the one or more 
As per claims 3, 9 and 15
Devaraj discloses comparing the one or more advertisement parameters with one of the first historical page information and the second historical page information (0031, 0037)
Devaraj discloses determining whether to transmit one of the first redirected advertisement call and the second redirected advertisement call based at least in part on the comparison (0031, 0037, 0062).
As per claims 4, 10 and 16
Devaraj discloses transmitting the first redirected advertisement call to the advertisement server for providing the advertisement to the first web page in response to further determining that the first web page meets the one or more advertisement parameters (0042-0043, 0047-0048, 0052).
As per claims 5, 11 and 17


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685